897 F.2d 529
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Everett HADIX, et al.,1 Plaintiffs-Appellees,v.Perry M. JOHNSON, Director of the Michigan Department ofCorrections, et al.,2 Defendants-Appellants.
No. 88-1905.
United States Court of Appeals, Sixth Circuit.
March 5, 1990.

Before KEITH, KRUPANSKY and RYAN, Circuit Judges.
PER CURIAM.


1
Defendants-appellants Perry M. Johnson, et al.3  appealed from an interlocutory injunction by the District Court for the Eastern District of Michigan prohibiting appellants from transferring an inmate, Clarence Moore, from the State Prison of Southern Michigan and adding Moore as a class representative to the plaintiff class.  They also appealed from an order denying a motion for recusal of the presiding judge in a class action concerning violation of constitutional rights of prisoners in which action a consent decree has already been entered.  Upon review of appellants' assignments of error, the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that the assignments of error are without merit.


2
Accordingly, the July 28, 1988 order of the district court is affirmed for the reasons stated in that court's order.



1
 Named plaintiffs-appellees in this class action include Everett Hadix, Richard Mapes, Patrick Somerville, Roosevelt Hudson Jr., Brent E. Koster, Lee A. McDonald, Darryl Starges, Robert Flemister, William Lovett, James Covington, Frank Thomas, and James Hadix


2
 Defendants-appellants are the following, both individually and in the capacities listed:  Perry M. Johnson, Director of the Michigan Department of Corrections, Barry Mintzes, Warden, Charles Andersen, Past Warden, William Daniell Trudell, Deputy Warden, Duane Sholes, Deputy Warden, John Jobe, Business Manager of the State Prison of Southern Michigan, James Pogats, Administrative Assistant to the Warden, Roy Rider, Classifications Director of the State Prison, Charles Utess, Resident Services Director to the State Prison, Dan P. Ludec, Chairman of the Corrections Commission, The Michigan Corrections Commission, and William G. Milliken, Governor of the State of Michigan


3
 See note 1